United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2582
                                    ___________

Charles Armstrong,                       *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Eastern
Barbara DeBois,                          * District of Missouri.
                                         *
             Appellee.                   *        (UNPUBLISHED)
                                    ___________

                           Submitted: December 22, 2000

                                Filed: January 5, 2001
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Charles Armstrong appeals the district court’s1 order dismissing his pro se civil
rights complaint against private-party defendant Barbara Debois. After careful review
of the record, we conclude that Mr. Armstrong’s complaint was frivolous and failed to
state a claim. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii); Bray v. Alexandria Women’s



      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
Health Clinic, 506 U.S. 263, 267-68 (1993); West v. Atkins, 487 U.S. 42, 48 (1988).
Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-